Exhibit 10.2
 
[flagstone.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AMENDED AND RESTATED
 
FLAGSTONE REINSURANCE HOLDINGS, S.A.
 
PERFORMANCE SHARE UNIT PLAN
 




















17th May 2010
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule of Amendments
 
DOCUMENT  REVISION HISTORY




Version
 
Date
Summary of Changes
Section
Approved by
Amendment 1
 
7/4/06
Conforming Amendments
Various
Board of Directors
Amendment 2
 
16/6/06
Various technical changes
Various
Board of Directors
Amendment 3
 
16/11/06
Amended & Restated
Various
Shareholders
Amendment 4
 
20/07/07
Amended & Restated
Various
Board of Directors
Amendment 5
 
16/05/08
Amended & Restated
Various
Board of Directors and Shareholders
Amendment 6
 
11/12/09
Additional Language
Section 6
 
Amendment 7
25/2/10
Additional language on retirement provisions, modification of total PSU’s
available and inclusion of a clawback provision in the event of restatement
Sections 4, 6 and 16
Board of Directors and Shareholders
Amendment 8
17/5/10
Changes to reflect the Company’s move from Bermuda to Luxembourg
Various
Board of Directors

 
 
 
 
 
 
 
 
 
 
 
 
Page 2 of 13

--------------------------------------------------------------------------------

 
 
 
Flagstone Reinsurance Holdings, S.A.
Performance Share Unit Plan
 
 
 

1.
PURPOSE
    The purpose of this Plan is to advance the interests of the Company and its
shareholders by providing PSUs as incentive compensation to certain key
Employees of the Company and its subsidiaries, as well as, at the discretion of
the Compensation Committee, employees of companies that provide operational
support or other services to the Company.

 
2.  
DEFINITIONS

 
2.1.  
“Adverse Change in the Plan” is defined in paragraph 12.

 
2.2.  
“Affiliates” includes any company 50% or more owned, directly or indirectly, by
the Company.

 
2.3.  
“Board” means the Board of Directors of the Company.

 
2.4.  
“Change in Control” is defined in paragraph 9.

 
2.5.  
“Common Shares” shall mean common shares of the Company.

 
2.6.  
“Company” means Flagstone Reinsurance Holdings, S.A..

 
2.7.  
“Compensation Committee” means the Compensation Committee of the Board.

 
2.8.  
“Constructive Termination” is defined in paragraph 11.

 
2.9.  
“Employee” means any person, including officers, employed by the Company or any
Subsidiary of the Company. Such term shall also include directors of the Company
or any Subsidiary of the Company.  Such term shall also include, at the
discretion of the Compensation Committee, employees of companies that provide
operational support or other services to the Company.  A person shall not cease
to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, any Subsidiary or any successor.

 
2.10.  
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 
2.11.  
“Hostile Takeover Termination” is defined in paragraph 13.

 
2.12.  
“Inter Vivos Designee” means any person or body of persons corporate or
unincorporate, association, trust, partnership or similar entity or arrangement
designated by an Employee to hold such PSUs granted to the Employee under the
Plan and receive payments under the Plan during the life of the Employee.

 
 
 
Page 3 of 13

--------------------------------------------------------------------------------

 
 
 
2.13.  
“Maximum Award” shall mean the maximum number of Common Shares that an Employee
would be entitled to receive if all of the performance goals set forth in a
particular PSU were satisfied over the Performance Period(s) set forth in such
PSU.

 
2.14.  
“Performance Period(s)” means the period(s) during which an employee must
perform pursuant to the grant of a PSU; provided, however, that any such period
must end on December 31 of the relevant fiscal year.

 
2.15.  
“Plan” means this Flagstone Reinsurance Holdings, S.A. Performance Share Unit
Plan.

 
2.16.  
“PSU” means a Performance Share Unit.

 
2.17.  
“Retire” means to resign from the Company to be Retired.

 
2.18.  
“Retired “ means not acting as an Employee, Officer, Director, or consultant to
any insurance or reinsurance firm. The Committee may waive this provision at its
sole discretion with respect to Clause 6.3.2, if it determines in its sole
discretion that the Employee is not competing in any way with the Company or
Affiliates.

 
2.19.  
“Subsidiary”, as used herein, has the meaning assigned to the term “subsidiary
company” in the Companies Act, 1981 of Bermuda.

 
2.20.  
“Termination Without Cause” is defined in paragraph 10.

 
2.21.  
“Term of Service” means the time between

 
2.21.1.  
the date the Employee’s continuous employment with the Company or one or more
Affiliates commenced,  with the term of service of each employee of an Affiliate
deemed to commence at the latest of December 20, 2005, or the date of
acquisition of 50% or more by the Company of the ownership interest, or the date
of the Employee’s actual commencement of service

 
 and
 
2.21.2.  
any date of separation from service, including for resignation,  termination for
Cause or not for Cause, or retirement.

 


3.  
ADMINISTRATION OF THE PLAN

 
3.1.  
Administration. The Plan shall be administered by the Compensation
Committee.   No member of the Compensation Committee shall be an Employee of the
Company eligible to receive PSUs under the Plan or shall have been eligible
within one year prior to his appointment to receive PSUs under the Plan or to
receive awards under any other plan of the Company or any of its subsidiaries
under which participants are entitled to acquire shares, share options or share
appreciation rights of the Company or any of its subsidiaries.

 
 
 
Page 4 of 13

--------------------------------------------------------------------------------

 
 
 
3.2.  
Powers of the Administrator.  The Compensation Committee shall have exclusive
authority to select the Employees to be granted PSUs, to determine the number of
PSUs to be granted and the terms (including the performance goals and
Performance Period(s)) of such PSUs and to prescribe the form of the instruments
embodying such PSUs.  The Compensation Committee shall be authorized to
interpret the Plan and the PSUs granted under the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan and to make any other
determinations which it believes necessary or advisable for the administration
of the Plan.  The Compensation Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any PSU grant
instrument in the manner and to the extent the Compensation Committee deems
desirable to carry it into effect.  Any decision of the Compensation Committee
in the administration of the Plan, as described herein, shall be final and
conclusive.  The Compensation Committee may act only by a majority of its
members in office, except that the members thereof may authorize any one or more
of their number or any officer of the Company to execute and deliver documents
on behalf of the Compensation Committee.  No member of the Company shall be
liable for anything done, or for any failure to act, by him or by any other
member of the Compensation Committee in connection with the Plan, except for his
own willful misconduct or as expressly provided by statute.

 
4.  
AWARDS

 
4.1.  
Type of Awards Under the Plan. Awards under the Plan shall be limited to PSUs.

 
4.2.  
Maximum Number of PSUs and Maximum Number of Common Shares that may be Issued
Pursuant to PSUs Under the Plan. The maximum number of PSUs that may be granted
under the Plan shall not exceed 5,600,000 PSUs.  The maximum number of PSUs that
may be granted under the Plan to any one Employee shall be half the maximum
number of PSUs that may be granted under the Plan to all Employees.  The
aggregate Maximum Awards that shall be issuable under the Plan shall not exceed
11,200,000 Common Shares.  If a PSU is forfeited or otherwise cancelled, or if
an Employee does not achieve the Maximum Award pursuant to a PSU, the Common
Shares underlying such PSU shall become available for future grant under PSUs
pursuant the Plan (unless the Plan has terminated).

 


 
5.  
RIGHTS WITH RESPECT TO PSUs

 
5.1.  
A
  An Employee to whom PSUs are granted (and any person succeeding to such
employee’s rights pursuant to the Plan) shall have no rights as a shareholder
with respect to any Common Shares issuable pursuant thereto until such
Employee’s name is entered into the Register of Members of the Company.  Except
as provided in paragraph 14, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities or other property) the record date for which is prior to the
date such share certificate is issued.

 
 
 
Page 5 of 13

--------------------------------------------------------------------------------

 
 
 
6.  PSUs
 
The grant of PSUs to an Employee will entitle him to receive, without payment to
the Company, all or a portion of the Maximum Award, as determined by the
Compensation Committee, if the terms and conditions specified herein and in the
PSU are satisfied.  Payment in respect of a PSU shall be made as provided in
subparagraph 6.6.  Each grant of PSUs shall be subject to the following terms
and conditions:
 
6.1.  
The Compensation Committee shall determine the number of PSUs to be granted to
each Employee.  PSUs may be issued in different classes or series having
different terms and conditions.

 
6.2.  
Subject to subparagraph 6.6, at the end of the Performance Period(s) specified
in the grant of a PSU, an Employee shall be entitled to receive the Maximum
Award if the performance objectives set forth in the grant of such PSU are
attained in full.  If the performance objectives specified in the grant are
attained in part but not in full, the Compensation Committee, in its sole
discretion, shall determine the percentage of the Maximum Award, if any, to
which the Employee is entitled under the PSU.

 
6.3.  
PSUs shall be cancelled if the Employee’s continuous employment with the Company
or any of its subsidiaries or with any company that provides operational support
or other services to the Company shall terminate for any reason prior to the end
of the Performance Period(s), unless such termination results in Related
Employment (as defined in paragraph 8), and except as otherwise specified in
this subparagraph 6.3 or in subparagraphs 6.4 or 6.5.  Notwithstanding the
foregoing and without regard to subparagraph 6.2:

 
6.3.1.  
if an Employee shall, while employed by the Company or any of its subsidiaries
or by any company that provides operational support or other services to the
Company or while engaged in Related Employment, die or become disabled (within
the meaning of paragraph 7) prior to the end of the Performance Period(s), the
PSUs granted to such Employee shall be cancelled at the end of the next ending
Performance Period and he, or his legal representative, as the case may be,
shall become entitled to receive a cash payment (determined in accordance with
subparagraph 6.6) in respect of the Common Shares he would have received had he
been in continuous employment with the Company through the end of such
Performance Period and had the performance objectives, if any, that were imposed
been achieved; or

 
6.3.2.  
if an Employee shall retire then:

 
6.3.2.1.  
If at the time of their retirement the Employee is 65 years old or older, the
PSUs shall not be cancelled on the Employee’s official retirement date, but they
shall continue to vest and the Employee shall receive payments in cash or stock
at the discretion of the Compensation Committee on schedule as described in
subparagraph 6.6 or

 
 
 
Page 6 of 13

--------------------------------------------------------------------------------

 
 
 
6.3.2.2.  
If at the time of their early retirement, the sum of the Employee’s age plus
years of service for the Company or any of its affiliates is greater than or
equal to 65 (sixty-five), the PSUs shall not be cancelled on the Employee’s
official retirement date,  but shall continue to vest and the Employee shall
receive payments in cash or stock at the discretion of the Compensation
Committee on schedule as described in subparagraph 6.4, as they would have
received had they been in continuous employment with the Company on that date,
provided only that the Employee remains Retired on each vesting date.  This
early retirement provision will not apply where any conflicting provisions exist
in an individual’s employment contract;

 
6.3.2.3.  
if at the time of their retirement the Employee does not meet the criteria under
section 6.3.2.2 and is less than 65 years old and their retirement occurs before
24 months have elapsed since the grant of the PSUs, the PSUs shall be cancelled
and the Employee shall become entitled to receive a cash payment (determined in
accordance with subparagraph 6.6) in respect of one-ninth of the Common Shares
they would have received had they been in continuous employment with the Company
through the end of the next Performance Period and had the performance
objectives, if any, that were imposed been achieved, or

 
6.3.2.4.  
if at the time of their retirement the Employee does not meet the criteria under
section 6.3.2.2 and is less than 65 years old and their retirement occurs after
24 months or more have elapsed since the grant of the PSUs, the PSUs shall be
cancelled and the Employee shall become entitled to receive a cash payment
(determined in accordance with subparagraph 6.6) in respect of two-ninths of the
Common Shares they would have received had they been in continuous employment
with the Company through the end of the next Performance Period and had the
performance objectives, if any, that were imposed been achieved.

 
6.4.  
If within 24 months after a Change in Control of the Company as defined in
paragraph 9 and prior to the end of a Performance Period:

 
6.4.1.  
there is a Termination Without Cause, as defined in paragraph 10, of the
employment of an Employee;

 
6.4.2.  
there is a Constructive Termination, as defined in paragraph 11, of the
employment of an Employee; or

 
 
 
Page 7 of 13

--------------------------------------------------------------------------------

 
 
 
6.4.3.  
there occurs an Adverse Change in the Plan, as defined in paragraph 12, in
respect of an Employee, then:

 
6.4.3.1.  
the Employee shall become entitled to receive:

 
6.4.3.1.1.  
The Maximum Award multiplied by a fraction the numerator of which is the number
of full months which have elapsed since the date of the PSU grant to the end of
the first month in which occurs one of the events described in clauses 6.4.1,
6.4.2 or 6.4.3 and the denominator of which is the total number of months in the
Performance Period(s), plus

 
6.4.3.1.2.  
If the number of Common Shares determined pursuant to subclause (1) above is
less than the Maximum Award (such difference being referred to herein as the
“Deficiency”), the Employee shall receive Common Shares equal to all or a
portion of such Deficiency as follows:

 
6.4.3.1.2.1.  
if the Compensation Committee shall have determined, prior to the Change in
Control and based on the most recent performance status reports, that the
performance objectives for the particular grant were being met at the date of
the determination, the Employee shall receive Common Shares equal to the full
Deficiency, and

 
6.4.3.1.2.2.  
if the determination of the Compensation Committee was that the performance
objectives for the particular grant were not being met at the date of such
determination, the Compensation Committee shall at the time of such
determination have also made a determination as to the percentage of the
Deficiency as to which the Employee is entitled to receive Common Shares, but in
no event shall such percentage be less than fifty percent (50%).

 
6.4.3.2.  
Payment of any amount in respect of PSUs as described above in this subparagraph
6.4 shall be made as promptly as possible after the occurrence of one of the
events described in clauses 6.4.1 through 6.4.3.

 
6.5.  
Notwithstanding any other provision in the Plan, in the event of a Hostile
Takeover Termination, the Employee shall immediately become entitled to the
Maximum Award with respect to all PSUs granted to such Employee.  Such Maximum
Award shall be payable, in the sole discretion of the Compensation Committee,
either by issuance of Common Shares or in cash based on the market price per
Common Share as of the close of trading on the date of a Hostile Takeover
Termination.

 
 
 
Page 8 of 13

--------------------------------------------------------------------------------

 
 
 
6.6.  
Payment of any amount due to an Employee in respect of the PSUs shall be made by
the Company as promptly as practicable or shall be deferred to such other time
or times as the Compensation Committee shall determine, and may be made in cash,
by issuance of Common Shares, or partly in cash and partly by issuance of Common
Shares as determined by the Compensation Committee.  The amount of cash, if any,
to be paid in lieu of issuance of Common Shares shall be determined based on the
market price per Common Share as of the close of trading on the date on which an
Employee becomes entitled to payment, whether or not such payment is
deferred.  Such deferred payments may be made by undertaking to pay cash in the
future, together with such additional amounts as may accrue thereon until the
date or dates of payment, as determined by the Compensation Committee in its
sole discretion.  In the case of issuance of Common Shares to an Employee, such
Employee’s services rendered to the Company shall be deemed to constitute full
payment to the Company of the par value of such Common Shares.

 

7.  
 
DISABILITY
 
For the purposes of this Plan, an Employee shall be deemed to be disabled if the
Compensation Committee shall determine that the physical or mental condition of
the Employee is such as would entitle him to payment of monthly disability
benefits under any disability plan of the Company or a Subsidiary in which he is
a participant.

 

8.  RELATED EMPLOYMENT     For the purposes of this Plan, Related Employment
shall mean the employment of an Employee by an employer which is neither the
Company nor a Subsidiary provided: (i) such employment is undertaken by the
individual and continued at the request of the Company or a Subsidiary; (ii)
immediately prior to undertaking such employment, the individual was an officer
or employee of the Company or a Subsidiary, or was engaged in Related Employment
as herein defined; and (iii) such employment is recognized by the Compensation
Committee, in its sole discretion, as Related Employment for the purposes of
this paragraph 8.  The death or disability of an individual during a period of
Related Employment as herein defined shall be treated, for purposes of this
Plan, as if the death or onset of disability had occurred while the individual
was an officer or employee of the Company.

 

9.
 
    For purposes of this Plan, a “Change in Control of the Company” shall occur
if:

 
9.1.  
Any person or group (within the meaning of Section 13(d) and 14(d)(2) of the
Exchange Act), excluding the initial subscribers to the Company, becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
fifty percent (50%) or more of the Company’s then outstanding shares; or

 
9.2.  
the business of the Company for which the participant’s services are principally
performed is disposed of by the Company pursuant to a sale or other disposition
of all or substantially all of the business or business related assets of the
Company (including shares of a Subsidiary of the Company).

 
 
 
Page 9 of 13

--------------------------------------------------------------------------------

 
 
 
10.  
TERMINATION WITHOUT CAUSE

 
For purposes of this Plan, “Termination Without Cause” shall mean a termination
of the Employee’s employment with the Company or a Subsidiary by the Company or
the Subsidiary other than for (i) disability as described in paragraph 7 or (ii)
Cause.  “Cause” shall mean (a) a material breach by the Employee of any contract
between the Employee and the Company or a Subsidiary; (b) the willful and
continued failure or refusal by the Employee to perform any duties reasonably
required by the Company or a Subsidiary, after notification by the Company or
the Subsidiary of such failure or refusal, and failing to correct such behaviour
within 20 days of such notification; (c) commission by the Employee of a
criminal offence or other offence of moral turpitude; (d) perpetration by the
Employee of a dishonest act or common law fraud against the Company or a
Subsidiary or a client of either; or (e) the Employee willfully engaging in
misconduct which is materially injurious to the Company or a Subsidiary,
including without limitation, the disclosure of any trade secrets, financial
models, or computer software to persons outside the Company or a Subsidiary
without the consent of the Company or a Subsidiary.  Notwithstanding anything
herein to the contrary, if the Employee’s employment with the Company or a
Subsidiary shall terminate due to a Change in Control of the Company as
described in paragraph 9, where the purchaser, as described in such paragraph,
formally assumes the Company’s obligations under this Plan or places the
Employee in a similar or like plan with no diminution of the value of the
grants, such termination shall not be deemed to be a “Termination Without
Cause.”
 
11.  
CONSTRUCTIVE TERMINATION

 
For purposes of this plan, a “Constructive Termination” shall mean a termination
of employment with the Company or a Subsidiary at the initiative of the Employee
that the Employee declares by prior written notice delivered to the Secretary of
the Company to be a Constructive Termination by the Company or a Subsidiary and
which follows (a) a material decrease in his salary or (b) a material diminution
in the authority, duties or responsibilities of his position with the result
that the Employee makes a determination in good faith that he cannot continue to
carry out his job in substantially the same manner as it was intended to be
carried out immediately before such diminution.  Notwithstanding anything herein
to the contrary, Constructive Termination shall not occur within the meaning of
this paragraph 11 until and unless 30 days have elapsed from the date the
Company receives such written notice without the Company curing or causing to be
cured the circumstance or circumstances described in this paragraph 11 on the
basis of which the declaration of Constructive Termination is given.
 
12.  
ADVERSE CHANGE IN THE PLAN

 
For purposes of this plan, an “Adverse Change in the Plan” shall mean:
 
12.1.  
termination of the Plan pursuant to subparagraph 18(a);

 
12.2.  
amendment of the Plan pursuant to paragraph 17 that materially diminishes the
value of PSU grants, either to individual Employees or in the aggregate, unless
there is substituted concurrently authority to grant PSUs of comparable value to
individual Employees in the Plan or in the aggregate, as the case may be; or,

 
 
 
Page 10 of 13

--------------------------------------------------------------------------------

 
 
 
12.3.  
in respect of any holder of a PSU a material diminution in his rights held under
such PSU (except as may occur under the terms of the PSU as originally granted)
unless there is substituted concurrently a PSU grant with a value at least
comparable to the loss in value attributable to such diminution in rights.

 
13.  
HOSTILE TAKEOVER TERMINATION

 
For purposes of this plan, a “Hostile Takeover Termination” shall mean an
Adverse Change in the Plan as described in paragraph 12 or any termination
(including, but not limited to, a Termination Without Cause as described in
paragraph 10 or a Constructive Termination as described in paragraph 11) of an
Employee’s employment with the Company or a Subsidiary of the Company at any
time following a Change in Control of the Company, as described in paragraph 9,
that was opposed by the two Board members nominated by Haverford (Bermuda) Ltd.
 
14.  
DILUTION AND OTHER ADJUSTMENTS

 
14.1.  
In the event of any change in the issued and outstanding Common Shares of the
Company by reason of any share split, share dividend, recapitalization, merger,
consolidation, reorganization, amalgamation, combination or exchange of Common
Shares or other similar event, and if the Compensation Committee shall
determine, in its sole discretion, that such change equitably requires an
adjustment in the number or kind of Common Shares that may be issued pursuant to
PSUs under the Plan pursuant to paragraph 6 or in any measure of performance,
then such adjustment shall be made by the Compensation Committee and shall be
conclusive and binding for all purposes of the Plan.

 
14.2.  
Upon the declaration by the Board of Directors of the Company of a dividend in
specie or in kind in favor of the holders of Common Shares in the Company, the
Compensation Committee shall determine, in its sole discretion, if such dividend
equitably requires an adjustment in the number or kind of PSUs that may be
issued to an Employee under the Plan in lieu of a dividend payment.

 
15.  
DESIGNATION OF BENEFICIARY/INTER VIVOS DESIGNEE BY EMPLOYEE

 
15.1.  
An Employee may name in writing to the Compensation Committee, or such other
person as the Compensation Committee may designate from time to time to receive
such instructions, a beneficiary to receive any payment to which he may be
entitled in respect of PSUs under the Plan in the event of his death.  An
Employee may change his beneficiary from time to time in the same manner.  If no
designated beneficiary is living on the date on which any amount becomes payable
to an Employee’s executors or administrators, the term “beneficiary” as used in
the Plan shall include such person or persons.

 
15.2.  
An Employee may name in writing to the Compensation Committee, or such other
person as the Compensation Committee may designate from time to time such
instructions, one or more Inter Vivos Designees and successor Inter Vivos
Designees who shall be given the rights to all past, present and future grants
or series of PSUs or to one or more specific grants or series of PSUs.  An
Employee may change the designation of any Inter Vivos Designee in the same
manner and such designation shall revoke and supersede all earlier
designations.  In the event an Employee does not notify the Compensation
Committee designating one or more Inter Vivos Designees, or no Inter Vivos
Designee survives the Employee, the PSUs and any payment of shares in place of
cash shall be given to the Employee.

 
 
 
Page 11 of 13

--------------------------------------------------------------------------------

 
 
 
16.  
MISCELLANEOUS PROVISIONS

 
16.1.  
No employee or other person shall have any claim or right to receive a grant of
PSUs under the Plan.  Neither the Plan nor any action taken hereunder shall be
construed as giving an employee any right to be retained in the employ of the
Company or any Subsidiary.

 
16.2.  
An Employee’s rights and interest under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in the event of an Employee’s death), including but not
limited to, execution, levy, garnishment, attachment, pledge, bankruptcy or in
any other manner and no such right or interest of any Employee in the Plan shall
be subject to any obligation or liability or such Employee.

 
16.3.  
No Common Shares shall be issued hereunder unless counsel for the Company shall
be satisfied that such issuance will be in compliance with applicable laws and
Luxembourg law.

 
16.4.  
In the event the Company is required to make a financial restatement due to a
material misstatement, any grant based upon the erroneous financial statement
shall be void.

 
16.5.  
The Company and its subsidiaries shall have the right to deduct from any payment
made under the Plan any taxes required by law to be withheld with respect to
such payment.  It shall be a condition to the obligation of the Company to issue
Common Shares upon payment of a PSU that the Employee pay to the Company, upon
its demand, such amount as may be required by the Company for the purpose of
satisfying any liability to withhold taxes.  If the amount requested is not
paid, the Company may refuse to issue Common Shares.

 
16.6.  
The Company reserves the right to withhold shares or deduct from the Employee
payroll any taxes or social benefit costs to the Employee or the Company
associated with the vesting or fulfillment of the PSUs.

 
16.7.  
The expenses of the Plan shall be borne by the Company.  However, if a grant of
PSUs is made to an employee of a Subsidiary:

 
16.7.1.  
if such grant results in payment of cash to the Employee, such Subsidiary shall
pay to the Company an amount equal to such cash payment; and

 
16.7.2.  
if the grant results in the issuance to the Employee of Common Shares, such
Subsidiary shall pay to the Company an amount equal to fair market value
thereof, as determined by the Compensation Committee, on the date such Common
Shares are issued.

 
 
 
Page 12 of 13

--------------------------------------------------------------------------------

 
 
 
16.8.  
The Plan shall be unfunded.  The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
any payment under the Plan.

 
16.9.  
By accepting any grant or other benefit under the Plan, each Employee and each
person claiming under or through him shall be conclusively deemed to have
indicated his acceptance and ratification of, and consent to, any action taken
under the Plan by the Company, the Board or the Compensation Committee.

 
17.  
AMENDMENT

 
The Plan may be amended at any time and from time to time by the Board, but no
amendment which increases the aggregate number of Common Shares which may be
issued pursuant to the Plan or the class of employees eligible to participate
shall be effective unless and until the same is approved by the shareholders of
the Company.  For the avoidance of doubt, any action taken by the Compensation
Committee pursuant to paragraph 14 does not require shareholder approval.  No
amendment of the Plan shall adversely affect any right of any Employee with
respect to any previous grant without such Employee’s written consent.
 
18.  
TERMINATION

 
This Plan shall terminate upon the earlier of the following dates or events to
occur:
 
18.1.  
the adoption of a resolution of the Board terminating the Plan; or

 
18.2.  
ten years from the date the Plan is initially or subsequently approved and
adopted by the shareholders of the Company in accordance with paragraph 18
hereof.

 
No termination of the Plan shall alter or impair any of the rights or
obligations of any person, without his consent, under any previous grant under
the Plan.
 
19.  
SHAREHOLDER ADOPTION

 
Material amendments to the Plan shall be submitted to the shareholders of the
Company for their approval or adoption to the extent required by the New York
Stock Exchange.  Such amendments to the Plan shall not be effective unless and
until such amendments have been so approved and adopted by the shareholders in
the manner required by the laws of Luxembourg.
 
20.  
GOVERNING LAW

 
The Plan shall be governed by and construed and interpreted in accordance with
the laws of Luxembourg.
 
 
Page 13 of 13
 